this appeal from a judgment, rendered on January 17, 1974, in the Supreme Court, New York County, convicting defendant on his plea of guilty of attempted possession of a weapon as a class E felony and sentencing him to an indeterminate period of imprisonment not to exceed three years, assigned counsel, after conscientiously examining the record, has sought leave to withdraw. The application is supported by a brief in compliance with People v Saunders (52 AD2d 833) (see, also, Anders v California, 386 US 738). Counsel has concluded that the record in this case does not reveal any valid appealable issue, and that the appeal is, in effect, frivolous. After a review of the record and proceedings in this case, this court agrees with counsel for appellant that there are no issues to be raised on this appeal that would not be frivolous. Accordingly, the application by counsel to withdraw is granted, and the judgment of conviction is unanimously affirmed. Concur—Kupferman, J. P., Murphy, Birns, Silverman and Nunez, JJ.